            Case 4:20-cv-04364 Document 1 Filed on 12/28/20 in TXSD Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

       ROY SANDINO,                                    §
                                                       §
                                                       §
                                                       §
                        Plaintiffs,                    §
       v.                                              §
                                                       §      CIVIL ACTION NO. 4:20-cv-04364
                                                       §
       THE GROUND UP, LLC.                             §               JURY DEMANDED
                Defendant.                             §
                                                       §




                                PLAINTIFF’S ORIGINAL COMPLAINT


     TO THE HONORABLE JUDGE OF SAID COURT:

             Plaintiff Roy Sandino, hereinafter referred to as (“Mr. Sandino” or “Plaintiff”) for causes

     of action pleaded below files this Original Complaint of and about Defendant The Ground Up,

     LLC, hereinafter referred to as (“TGU” or “Defendant”), and will respectfully show unto the Court

     as follows:

                                                 I.
                                        PARTIES AND SERVICE

1.      Plaintiff, Roy Sandino, is a citizen of the United States and the State of Texas and resides in

        Houston, Harris County, Texas.

2.      Defendant, The Ground Up, LLC, within the State of Texas and operating business in Houston,

        Harris County, Texas.


                                                      1
       Case 4:20-cv-04364 Document 1 Filed on 12/28/20 in TXSD Page 2 of 11




3.   Defendant The Ground Up, LLC, may be served with process via certified mail return receipt

     requested by serving its Registered Agent of Service: Grant Williamson, Owner, at 9945

     Windfern Rd., Houston, Texas 77064 USA.


                                             II.
                                  JURISDICTION AND VENUE

4.   This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331, as Plaintiff’s causes of

     action arise under federal statues, namely Title VII of the Civil Rights act of 1964, 42 U.S.C.

     § 2000e-2(a)(1); 2000e-3(a); 2000e-5(f)(3) (2012).

5.   This suit further arises under Section 1981 of the Civil Rights Act if 1866, as amended, made

     applicable to Defendant through Section 1983 of the Act. 42 U.S.C. § 1981 (a)-(b).

6.   Additionally, this Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

     Plaintiff’s similar state law claims that arise under the Texas Commission in Human Rights

     Act, codified in Chapter 21 of the Texas Labor Code. TEX. LAB. CODE § 21.001 et seq.

     (“TCHRA”), because such claims are so related to the claims within the Court’s original

     jurisdiction that they form part of the same case or controversy, under Article 3 of the United

     States Constitution.

7.   Venue is proper in the Southern District of Texas – Houston Division pursuant to 28 U.S.C. §

     1391(a), because this is the judicial district where a substantial part of the events or omissions

     giving rise to the claim occurred.

                                             III.
                                      NATURE OF ACTION

8.   This is an action brought pursuant to Ch. 21 of the Texas Labor Code to correct and recover

     for Defendant’s unlawful employment practices on the basis of Plaintiff’s National Origin

                                                   2
        Case 4:20-cv-04364 Document 1 Filed on 12/28/20 in TXSD Page 3 of 11




      Discrimination, and any future possible retaliation under Title VII/TCHRA and the First

      Amendment.

9.    This action is brought pursuant to 42 U.S.C. § 1981; Title VII of the Civil Rights Act of 1964;

      and TCHRA on the grounds that Plaintiff was discriminated against on the basis of his national

      origin (Nicaragua), subjected to a hostile work environment and ultimately, retaliated against

      for the pursuit of his protected rights, in violation of Title VII. This action seeks to recover

      damages caused to Plaintiff by Defendant’s unlawful and discriminatory employment

      practices, including damages caused by the retaliation Plaintiff was subjected to after making

      complaints of discrimination.

10.   This action also further seeks to recover damages for Defendant’s violation of TCHRA.

      Specifically, Plaintiff complains that Defendant discriminated against him on the basis of his

      national origin and retaliated against her for engaging in protected activities. See TEX. LAB.

      CODE § 21.001 et seq.

                                        IV.
                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

11.   On September 7, 2020, Plaintiff filed a charge with the U.S. Equal Employment Opportunity

      Commission (“EEOC”) against Defendant TGU for discrimination based on national origin,

      race, retaliation and hostile work environment (Charge No. 460-2020-05780).

12.   Subsequently, the EEOC issued Plaintiff a Notice of Right to Sue dated October 6, 2020.

      Plaintiff files this lawsuit within ninety (90) days of receiving the notice. Therefore, this

      lawsuit is timely filed.

13.   No administrative exhaustion or other conditions precedent are required prior to the filing of

      claims under 42 U.S.C. § 1983.

                                                   3
        Case 4:20-cv-04364 Document 1 Filed on 12/28/20 in TXSD Page 4 of 11




                                                V.
                                              FACTS

14.   Mr. Sandino worked for TGU for more than 11 years and was, undeniably, an asset to the

      company. Mr. Sandino was a top performing sales representative at TGU that as he proved his

      skills, Mr. Sandino was promoted to sales account manager and his sales and performance

      showed he was well qualified for his position.


15.   However, his time was cut because of the harassment he endured from Mr. Luis Chamorro

      (“Mr. Charmorro”), a Vice President of TGU. Mr. Chamorro went above and beyond to make

      Mr. Sandino’s time at TGU difficult.


16.   Mr. Chamorro has falsely accused Mr. Sandino of stealing from the company and in order to

      give his story a veil of credibility, he hired a private investigator and offered bribes to

      employees of TGU to incriminate Mr. Sandino.

17.   Mr. Chamorro has also tried to incriminate Mr. Sandino’s son by implicating that he was

      overloading.

18.   He has also threatened Mr. Sandino’s son by implying that there was a video tape indicating

      his wrongdoing which is another lie Mr. Chamorro told everyone.

19.   Mr. Sandino knows that private investigators hired by Mr. Chamorro tried to bribe a fired

      operator with $1,000 and then with $10,000 to change his statement and incriminate Mr.

      Sandino’s son.

20.   In another effort, Mr. Chamorro got one of Mr. Sandino’s clients involved in his schemes, who

      also happens to be the biggest client for TGU. Mr. Felipe Santoyo (“Mr. Santoyo”), an owner

      of SLI and Mr. Sandino’s biggest client got upset when he learned that he was used by Mr.

                                                  4
        Case 4:20-cv-04364 Document 1 Filed on 12/28/20 in TXSD Page 5 of 11




      Chamorro to incriminate Mr. Sandino.

21.   Unfortunately, Mr. Chamorro has used the same tactic to also push out another employee, Ms.

      Ericka Garcia, by accusing her of stealing.

22.   Mr. Chamorro has targeted specific employees to push them out of the company.

23.   TGU has not attempted to remedy the situation or investigate Mr. Chamorro’s allegations

      against the employees nor the bribes towards the employees to create false allegations towards

      Mr. Sandino and the other employees.

24.   These events led to Mr. Sandino’s wrongful termination.

25.   All was done because TGU could not keep up with Mr. Sandino’s daily sales.



                                            VI.
                                 RACE DISCRIMINATION
                            UNDER CH. 21 OF TEXAS LABOR CODE


26.   Plaintiff incorporates by reference the allegations contained in paragraphs above, as if fully

      rewritten herein.

27.   Pursuant to 42 U.S.C. § 2000e-2(a)(1) (emphasis added). The TCHRA executes the policies of

      Title VII and its amendments. TEX. LAB. Code § 21.001., Plaintiff pleads a cause of action

      against Defendant for national origin discrimination.

28.   As a Hispanic man born in Mexico, Mr. Sandino is a member of a protected class.

29.   Mr. Sandino was certainly qualified for his position based on his credentials and performance.

30.   Mr. Sandino faced adverse employment action when he was terminated; and, he was treated

      differently and less favorably than other similarly situated employees that were not Hispanic.

31.   Mr. Sandino can easily establish his prima facie case of race and national origin discrimination.

                                                    5
        Case 4:20-cv-04364 Document 1 Filed on 12/28/20 in TXSD Page 6 of 11




                                                 VII

                                TITLE VII RACE DISCRIMINATION

32.   Plaintiff incorporates by reference all of the foregoing allegations in each of the paragraphs

      above as fully set forth herein.

33.   Defendant intentionally engaged in unlawful employment practices involving Plaintiff because

      of his race (Hispanic).

34.   Defendant discriminated against Plaintiff in connection with the compensation, terms,

      conditions and privileges of employment or limited, segregated or classified Plaintiff in a

      manner that would deprive or tend to deprive him of an employment opportunity or adversely

      affect his status because of Plaintiff's National Origin Discrimination (Hispanic) in violation

      of Section 21.051 of the Texas Labor Code and Title VII of the Civil Rights Act of 1964, 42

      U.S.C. § 2000e-2(a).

35.   Defendant discriminated against Plaintiff in the form of differential treatment with regard to

      employment.

                                            VIII.
                            TCHRA NATIONAL ORIGIN DISCRIMINATION

36.   Plaintiff incorporates by reference of all the foregoing allegations in each of the paragraphs

      above as if fully set forth herein.

37.   Defendant intentionally engaged in unlawful employment practices involving Plaintiff because

      of his national origin (Hispanic).

38.   Defendant discriminated against Plaintiff in connection with the compensation, terms,

      conditions and privileges of employment or limited, segregated or classified Plaintiff in a

      manner that would deprive or tend to deprive him of an employment opportunity or adversely

                                                  6
        Case 4:20-cv-04364 Document 1 Filed on 12/28/20 in TXSD Page 7 of 11




      affect his status because of Plaintiff's National Origin Discrimination (Hispanic) in violation

      of Texas Labor Code, Section 21.051 of the and Title VII of the Civil Rights Act of 1964, 42

      U.S.C. § 2000e-2(a).

                                       IX.
                                  RETALIATION
                    PURSUANT TO TEXAS LABOR CODE (CH.21) § 21.055

39.   Plaintiff incorporates by reference the allegations contained in paragraphs above, as if fully

      rewritten herein.

40.   Mr. Sandino also has a meritorious claim of retaliation pursuant to Title VII of the Civil Rights

      Act. A prima facie case of retaliation under the Title VII requires a showing that: (1) the

      employee engaged in statutorily protected activity; (2) the employee suffered adverse

      employment action; and (3) there is a causal connection between the two. Mr. Sandino can

      show that the protected activity and adverse employment action was not “wholly unrelated.”

41.   Mr. Sandino intends to exhaust his administrative remedies in accordance with Title VII and

      the Texas Labor Code by filing a dual charge of race discrimination and retaliation with the

      Equal Employment Opportunity Commission (“EEOC”) and the Texas Workforce

      Commission–Civil Rights Division within 180-days of his constructive termination of

      employment. There, the EEOC will TGU to respond to Mr. Sandino’s charge and demand

      information as to the allegations raised in his charge. Ultimately, the EEOC may issue a cause

      finding in support of Mr. Sandino’s allegations and decide to file suit on his behalf. In the

      alternative, the EEOC may issue Mr. Sandino his Notice of Right to Sue upon request and

      allow him to proceed with filing suit in federal court.

                                                       X
                                         TCHRA RETALIATION
42.   Plaintiff incorporates by reference all of the foregoing allegations in each of the paragraphs
                                                    7
        Case 4:20-cv-04364 Document 1 Filed on 12/28/20 in TXSD Page 8 of 11




      above as if fully set forth herein.

43.   Defendant intentionally retaliated against Plaintiff because of the complaints of discrimination

      made to the Defendant in violation of the Texas Labor Code § 21.055.

                                                   XI
                                     SECTION 1981 DISCRIMINATION

44.   Plaintiff hereby incorporates by reference all of the allegations contained in the above-

      identified paragraphs as though fully set forth herein.

45.   The Civil Rights Act of 1866 prohibits intentional discrimination against any individual

      because of that individual’s national origin by guaranteeing the right of every person within

      the jurisdiction of the United States to “make, perform, modify, or terminate” contracts,

      including contracts of employment. See 42 U.S.C. § 1981, Manley v. Invesco, 555 Fed. Appx.

      344, 347 (5th Cir. 2014).

46.   State-affiliated entities enjoying the extension of state sovereignty to them, like Defendants,

      that violate the rights guaranteed by Section 1981 can be pursued in courts through Section

      1983. See 42 U.S.C. § 1983.

47.   Defendant engaged in intentional discrimination against Plaintiff on the basis of Plaintiff’s

      national origin (Hispanic).

48.   Defendant acted with malice or, in the alternative, with reckless indifference to the protected

      rights of Plaintiff.

49.   As as result Defendant’s unlawful discrimination, Plaintiff has suffered and will continue to

      suffer damages.

                                                      XII.
                                       42 U.S.C. § 1891 RETALIATION


                                                   8
      Case 4:20-cv-04364 Document 1 Filed on 12/28/20 in TXSD Page 9 of 11




       50.     Plaintiff re-alleges and incorporates the allegations contained in the above

paragraphs as if fully stated herein.

       51.     Defendant’s actions in retaliating against Mr. Sandino were undertaken because of

his national origin.

       52.     Defendant’s actions constitute a violation of 42 U.S.C. § 1981.

       53.     Due to Defendant’s actions, Mr. Sandino has suffered, and continues to suffer

damages, including but not limited to: lost wages; value of fringe benefits; emotional pain;

suffering; inconvenience; mental anguish; and loss or enjoyment of life.

       54.     Defendant’s acted with malice or; in the alternative, with reckless indifference to

the protected rights of Plaintiff. Defendant’s acted with malice or reckless indifference in the rights

of Mr. Sandino, thereby entitling her to an award of punitive damages.

                                             XIII.
                           TITLE VII- HOSTILE WORK ENVIRONMENT

       55.     Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       56.     Plaintiff was subjected to unwelcome harassment based on her national origin when

the Defendant falsely accused the Plaintiff of stealing money from the company.

       57.     The harassment complained of affected a term, condition or privilege of Plaintiff’s

employment in that it, among other effects, it affected his ability to succeed at his job and caused

him severe emotional distress.

                                              XIV.
                         42 U.S.C. §1983 HOSTILE WORK ENVIRONMENT

       58.     Plaintiff incorporates by reference all of the foregoing allegations in each of the


                                                  9
           Case 4:20-cv-04364 Document 1 Filed on 12/28/20 in TXSD Page 10 of 11




      paragraphs above as if fully set forth herein.

             59.     Defendant’s personally violated Plaintiff’s constitutional rights by discriminating

      against her based on her national origin. Defendant is liable for their actions, which affected a

      term, condition, or privilege of Plaintiff’s employment.

             60.     The hostile work environment at TGU is permeated with discriminatory

      intimidation, ridicule, and insults.

             61.     As a direct and proximate result of Defendant’s actions, Plaintiff has suffered

      severe emotional distress, physical and emotional pain, suffering, inconvenience, mental anguish

      and other pecuniary and non-pecuniary losses in the amount to be determined at trial.


                                                    XV.
                                                  DAMAGES

62.      Plaintiff sustained the following damages as a result of the actions and/or omissions of

         Defendant described hereinabove:

             a)    Compensatory damages (including emotional pain and suffering, inconvenience,

             mental anguish, loss of enjoyment of life, and other non-economic damages) allowed

             under the Texas Labor Code.

             b)    Economic damages in the form of lost back pay and lost fringe benefits in the past.

             Economic damages, in the form of lost wages and fringe benefits that will, in reasonable

             probability, be sustained in the future.

             c)    All reasonable and necessary costs in pursuit of this suit, including attorney’s fees

             pursuant to the Texas Labor Code.

             d)    Punitive damages for the racial discrimination and reckless indifference to the state


                                                        10
         Case 4:20-cv-04364 Document 1 Filed on 12/28/20 in TXSD Page 11 of 11




           and federal protected rights of Roy Sandino.



                                                  XV.
                                             JURY DEMAND

63. Plaintiff demands a jury trial and tenders the appropriate fee with this petition.


                                                   XVI.
                                                 PRAYER

           WHEREFORE, PREMISES CONSIDERED, Plaintiff, ROY SANDINO, respectfully

   prays that Defendant, THE GROUND UP, LLC, be cited to appear and answer herein, and that

   upon a final hearing of the cause, judgment be entered for the Plaintiff against Defendant for

   damages in an amount within the jurisdictional limits of the Court, together with interest as allowed

   by law, costs of court, and such other and further relief to which the Plaintiff may be justly entitled

   at law or in equity.

                                           Respectfully Submitted,




                                            _____________________
                                           Alfonso Kennard, Jr.
                                           Texas Bar No. 24036888
                                           5120 Woodway Dr., Suite 10010
                                           Houston, TX 77056
                                           Main: 713-742-0900
                                           Fax: 713-742-0951
                                           ATTORNEY FOR PLAINTIFF




                                                     11
